NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ALEXANDER NICKELL, DOC #Y63768,              )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D18-69
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed June 26, 2019.

Appeal from the Circuit Court for Collier
County; Christine Greider, Judge.

Howard L. Dimmig, II, Public Defender, and
Matthew D. Bernstein, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


              Affirmed.


NORTHCUTT, KELLY, and KHOUZAM, JJ., Concur.